DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1)	The disclosure is objected to because of the following informalities: 
[00010] – [000310] should be written [0010] – [0310] for continuity
[000174], line 4, “fives” should read “gives” for correctness
[000180], lines 2 and 5, “heads” should read “head” for correctness
[000230], line 5, “wherein he first” should read “wherein the first” for correctness
[000257], line 20, “a subject In” should read “a subject. In” for correctness
[000260], line 6, “other technique that permits” should read “other techniques that permit” for grammatical correctness
Appropriate correction is required.
Claim Objections
2)	Claims 67, 70, 76, 80, and 82 are objected to because of the following informalities:  
Claim 67, line 1, “wherein” should read “wherein:” for grammatical correctness
Claim 67, line 2, recites “the base is rectangular”, but “a rectangular base” has already been recited in claim 25, line 4
Claim 67, line 3, “the array” should read “the needle array” for clarity and continuity
Claim 70, line 2, “extends,” should read “extends;” for grammatical correctness
Claim 76, line 6, recites “the needle array comprises a rectangular base”, but “the needle array comprises a rectangular bas” has already been recited in claim 25, line 4
Claim 80, line 1, “wherein” should read “wherein:” for grammatical correctness

Claim 82, line 1, “wherein” should read “wherein:” for grammatical correctness
Claim 82, line 4, “rays,” should read “rays;” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 66-67, 70, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the internal components of the sheath assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the internal components” as “internal components”.
Claim 25 recites the limitation “wherein the needle array comprises a rectangular base and two substantially parallel rows of needles on the rectangular base; wherein the needles of the first row are offset from the needles of a second row so that a needle on the first row is horizontally displaced from two needles on the second row” in lines 4-8. However, claim 67, recites “the array comprises three or more rows; and/or the needles of a first row are offset from the needles of a second row such that a needle on the first row is horizontally between and equidistant from two needles on the second row” in lines 3-6. The claim language of claim 67 is indefinite, as it is unclear whether “the array comprises three or more rows” is meant to further expand upon the “two substantially parallel rows of needles” of claim 25; and if “a first row” and “a second row” of claim 67 are meant to be further iterations of the same language from claim 25. Therefore, claim 67 is indefinite. For the purposes of examination, Examiner will interpret claim 25 “wherein the needle array comprises a rectangular base and two substantially parallel rows of needles on the rectangular base; wherein the needles of the first row are offset from the needles of a second row so that a needle on the first row is horizontally displaced from two needles on the second row” as 
“wherein the needle array comprises a rectangular base, a first row of needles on the rectangular base, and a second row of needles on the rectangular base, wherein the first and second rows of needles are substantially parallel to each other;
wherein the needles of the first row of needles are offset from the needles of the second row of needles, so that a needle of the first row of needles is horizontally displaced from two needles of the second row of needles” 
in order to provide clarity for claim 67. 
Claim 67 “the array comprises three or more rows” will be interpreted as “the needle array comprises a third row of needles on the rectangular base”; and “the needles of a first row are offset from the needles of a second row such that a needle on the first row is horizontally between and equidistant from two needles on the second row” will be interpreted as “the needles of the first row of needles are offset from the needles of the second row of needles such that a needle of the first row of needles is horizontally between and equidistant from two needles of the second row of needles”
Regarding claim 70, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, Examiner will not be examining “wherein preferably the needling device is adapted to treat baldness of chemotherapy-induced alopecia” of claim 70, lines 5-6.
Claim 77 recites the limitation “needles” in line 2. However, it is unclear if these “needles” are the same “needles” as claim 25, line 5, or a separate entity. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “needles” as “the needles”, referring to “needles” of claim 25, line 5.
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 25, 65, 67, 70-76, 81, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (U.S. PGPUB 20170224935), hereinafter Hoffmann, in view of Elkins et al. (U.S. PGPUB 20110144631), hereinafter Elkins.
Regarding claim 25, Hoffmann teaches a needling device (Fig. 9; 10), comprising: 
a sheath assembly (Fig. 9; 12 and 18) comprising a needle array (Fig. 9; 24a-24i); and
a main unit (Fig. 7; 42, 44, 46) comprising a motor (Fig. 7; 40) for driving the needle array [Paragraph 0078],
wherein the needle array comprises a rectangular base (as shown in Annotated Fig. 9-1), a first row of needles on the rectangular base (as shown in Fig. 9), and a second row of needles (as shown in Fig. 9) on the rectangular base, wherein the first and second rows of needles are substantially parallel to each other and two substantially parallel rows of needles on the rectangular base (as shown in Fig. 9) (Examiner interprets the substantially parallel rows of needles to be “two” substantially parallel rows of needles, as there are two rows, and the claim does not preclude having more than two substantially parallel rows of needles).
However, Hoffmann fails to teach wherein the needles of the first row of needles are offset from the needles of the second row of needles, so that a needle of the first row of needles is horizontally displaced from two needles of the second row of needles.
Elkins teaches a needling device (Fig. 1D; 10), comprising:
	a needle array (Fig. 8A; 170), 
	wherein the needle array comprises a rectangular base (Fig. 8A; 52) a first row of needles on the rectangular base (Fig. 8A; 54), and a second row of needles (Fig. 8A; 54) on the rectangular base, wherein the first and second rows of needles are substantially parallel to each other and two substantially parallel rows of needles on the rectangular base (as shown in Fig. 8A)  (Examiner interprets the substantially parallel rows of needles to be “two” substantially parallel rows of needles, as there are two rows, and the claim does not preclude having more than two substantially parallel rows of needles); wherein the needles of the first row of needles are offset from the needles of the second row of needles, so that a needle of the first row of needles is horizontally displaced from two needles of the second row of needles (as shown in Fig. 8A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needles of Hoffman to be aligned such that the needles of the first row of needles are offset from the needles of the second row of needles, so that a needle of the first row of needles is horizontally displaced from two needles of the second row of needles, as taught by Elkins. Doing so would allow for a specific treatment volume to be produced, as taught by Elkins [Paragraph 0144].

    PNG
    media_image1.png
    727
    580
    media_image1.png
    Greyscale

Annotated Fig. 9-1

Regarding claim 65, Hoffman in view of Elkins teaches the needle device of claim 25, wherein the main unit is configured to be fully encapsulated within the sheath assembly (as shown in Fig. 7) so that all parts of the main unit are protected from an outside environment (as shown in Fig. 7), characterized in that the sheath assembly further comprises a sheath cap (Fig. 7; 12), wherein the sheath cap is removable [Paragraph 0073] for inserting or removing the main unit.
	Regarding claim 67, Hoffman in view of Elkins teaches the needling device of claim 25, wherein:
(i) the base is rectangular (as shown in Annotated Fig. 9-1) (Examiner has not addressed the remainder of the claim language as the language was presented in “and/or” format).
	Regarding claim 70, Hoffman in view of Elkins teaches the needling device of claim 25,
(i) wherein the needle array is driven axially by the motor in a direction that is parallel with a longitudinal axis of the needling device along which the needling device extends (as shown through the progression of Figs. 4-7) (Examiner has not addressed the remainder of the claim language as the language was presented in “or” format).
	Regarding claim 71, Hoffman in view of Elkins teaches the needling device of claim 25, wherein the sheath assembly keeps the main unit substantially germ free, sterile, or free from biological contamination as a result of fully encapsulating the main unit (Examiner interprets Hoffman in view of Elkins to teach the claim’s “keeps the main unit substantially germ free, sterile, or free from biological contamination”, as there is no other structure given beyond that which the art already teaches to meet the claimed limitation).
	Regarding claim 72, Hoffman in view of Elkins teaches the needling device of claim 65, wherein the main unit further comprises a main unit cap (Fig. 7; 26) and the sheath cap is configured to rotate the main unit cap (Examiner interprets the sheath cap of being capable of rotating the main unit cap, as the claim does not elaborate as to when or how the sheath cap and the main unit cap function in response to one another).
	Regarding claim 73, Hoffman in view of Elkins teaches the needling device of claim 65, wherein the sheath cap is configured to control a depth of the needle array without removing the main unit from within the sheath assembly [Paragraph 0074], the needle array ranges from a depth extending beyond an end of the sheath assembly and towards a subject’s skin (as shown in Fig. 6) to a depth that is fully retracted within the sheath assembly and away from the subject’s skin (as shown in Fig. 7).
	Regarding claim 74, Hoffman in view of Elkins teaches the needling device of claim 25, wherein the needling device comprises one or more buttons (Fig. 10; 58) for controlling the needling device positioned on the surface of the sheath assembly without removing the main unit from within the sheath assembly [Paragraph 0087].
	Regarding claim 75, Hoffman in view of Elkins teaches the needling device of claim 74, wherein the one or more buttons are configured to control a depth of the needle array [Paragraph 0087] (Examiner has not addressed the remainder of the claim language as the language was presented in “or” format).
Regarding claim 76, Hoffman in view of Elkins teaches the needling device of claim 25, wherein:
the needle array comprises a rectangular base (as shown in Annotated Fig. 9-1) (Examiner has not addressed the remainder of the claim language as the language was presented in “and/or” format).
	Regarding claim 81, Hoffman in view of Elkins teaches the device of claim 25, wherein the main unit further comprises a drive cam (Fig. 7; 44) that is attached to the motor (as shown in Fig. 7) for controlling a positive and return motion of the needle array [Paragraph 0082], the positive motion being towards a skin of a subject and the return motion being away from the skin of the subject and towards the needling device.
	Regarding claim 83, Hoffman in view of Elkins teaches the needling device of claim 25, wherein the needle array is configured so as to provide for a quicker and more efficient needling operation in contrast to a rounded arrangement of needles or a circular needle array (Examiner interprets Hoffman in view of Elkins to teach the claim’s “provide for a quicker and more efficient needling operation in contrast to a rounded arrangement of needles or a circular needle array”, as there is no other structure given beyond that which the art already teaches to meet the claimed limitation).
9)	Claims 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Elkins, further in view of Oginski et al. (U.S. PGPUB 20100036317), hereinafter Oginski.
Regarding claim 66, Hoffman in view of Elkins teaches the needling device of claim 25, wherein the internal components of the sheath assembly include a bio-barrier (Fig. 7; 26) [Paragraph 0070, lines 25-32] as a layer of protection and sealing of the main unit, and a drive shaft interface (Fig. 7; 46d) that is connected to the needles of the needle array (via intervening structure). While Hoffman does teach that there is a drive shaft (Fig. 7; 46), Hoffman in view of Elkins fails to teach wherein the drive shaft interface is removably attachable to a drive shaft of the needling device.
	Oginski teaches a needling device (as shown in Fig. 3), comprising:
a sheath assembly (Fig. 1; 1 and 2) comprising a needle array (Fig. 3; 6); and
a main unit (Fig. 4; 14, 15, 16) comprising a motor [Paragraph 0054] for driving the needle array,
wherein the needle array comprises a needle (Fig. 3; 6);
wherein the internal components of the sheath assembly include a bio-barrier (Fig. 3; 9) as a layer of protection and sealing of the main unit, and a drive shaft interface (Fig. 3; 17) that is connected to the needle of the needle array (via intervening features, as shown in Fig. 3) and removably attachable to a drive shaft (Fig. 3; 15 and 16) of the needling device [Paragraph 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive shaft interface of Hoffman in view of Elkin to be removably attachable to a drive shaft of the needling device, as taught by Oginski. Doing so would have allowed for replacement of different portions of the device, as taught by Oginski [Paragraphs 0046-0047].
Regarding claim 68, Hoffman in view of Elkins in view of Oginski teaches the needling device of claim 66.
Oginski further teaches wherein the needle of the needle array is arranged on a needle holder (Fig. 3; 7) that is secured to the drive shaft interface (as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Hoffman in view of Elkins in view of Oginski to further have the needles of the needle array be arranged on a needle holder that is secured to the drive shaft interface, as taught by Oginski. Doing so would have allowed for functioning of the device as taught by Oginski originally [Paragraph 0047].
10)	Claims 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Elkins, further in view of Na (U.S. PGPUB 20140128685), hereinafter, Na.
	Regarding claim 77, Hoffman in view of Elkins teaches the needling device of claim 76, but fails to teach wherein the needling device eliminates dragging of the needles in a subject’s skin.
Na teaches a needling device (Fig. 9C; 920) wherein the needling device eliminates dragging of needles in a subject’s skin. As explained in [Paragraph 0069], the deployment of the needles is controllable. The examiner is interpreting this controllability as capable of eliminating the dragging of needles in a subject’s skin, thus making the procedure more comfortable, and less damaging, for the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include eliminating the dragging of the needles through the skin in the device of Hoffman in view of Elkins, as taught by Na, to increase the comfort of the procedure for the patient.
Regarding claim 78, Hoffman in view of Elkins teaches the needling device of claim 25, but fails to teach wherein the main unit further comprises a drive shaft interface that is configured to contact the needle array for controlling needling.
Na teaches a needling device (Fig. 9C; 920) comprising: a sheath assembly (924) comprising a needle array (924A); and a main unit (922) comprising a housing (922D), a motor (922A) for driving the needle array, and a power unit (922H) for powering the motor, the housing configured to hold the motor and the power unit (as shown in Fig. 9C); wherein the main unit further comprises a drive shaft interface (922C) that is configured to contact the needle array for controlling needling [Paragraph 0072]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive shaft configured to contact the needle array taught by Na to the needling device of Hoffman in view of Elkins. This would allow longitudinal control of the needle array, as taught by Na [Paragraph 0072].
Regarding claim 79, Hoffman in view of Elkins in view of Na teaches the needle device of claim 78.
Na further teaches wherein the main unit further comprises a drive cam (922B) and wherein the drive cam is attached to the drive shaft interface [Paragraph 0072] for actively controlling a positive (as shown in Fig. 9D) and return (as shown in Fig. 9C) motion of the needle array, the positive motion being towards the skin of a subject and the return motion being away from the skin of the subject and towards the needling device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive cam for actively controlling a positive and return motion of the needle array of Na to the needling device of Hoffman. This would allow for the device to function properly as described, as the drive shaft and motor need a connection in order for the device to function properly.
11)	Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Elkins, in view of Na, further in view of Marbet et al. (U.S. PGPUB 20160184521), hereinafter Marbet.
	Regarding claim 80, Hoffman in view of Elkins in view of Na teaches the needling device of claim 79, but fails to teach wherein:
	(i) the needling device is configured to eliminate vibration to reduce fatigue to a user’s hand while operating the needle device, or
	(ii) the drive cam comprises a slot that retains a pin attached to the drive shaft for reducing a vibration of the needle array.
	Marbet teaches a needling device (as shown in Fig. 1), wherein:
	(i) the needling device is configured to eliminate vibration [Paragraph 0114] to reduce fatigue on a user’s hand while operating the needling device (Examiner interprets Marbet to teach the claims “to reduce fatigue on a user’s hand while operating the needling device”, as there is no other structure given beyond that which the art already teaches to meet the claimed limitation) (Examiner has not addressed the remainder of the claim language as the language was presented in “and/or” format).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoffman in view of Elkins in view of Na to be configured to eliminate vibration to reduce fatigue on a user’s hand while operating the needling device, as taught by Marbet. Doing so would have been well-known in the prior art, as taught by Marbet [Paragraph 0114], and would help to maintain the stability and functionality of the device during use.
12)	Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Elkins, further in view of Ingman (U.S. PGPUB 20140330196), hereinafter Ingman.
Regarding claim 82, Hoffman in view of Elkins teaches the needling device of claim 25. However, Hoffman in view of Elkins fails to teach wherein:
	(i) the needling device further comprises a means for emitting infrared rays, wherein follicles of a subject’s scalp can be stimulated using both the needle array and the emitted infrared rays; or
	(ii) the needling device further comprises a light for illuminating a target region on a subject’s skin.
Ingman teaches a needling device (Fig. 1A; 100) comprising a sheath assembly (Fig. 1A; 110 and 114) comprising a needle array (Fig. 1A; 102); and a main unit comprising a motor (Fig. 1D; 122), wherein the sheathe assembly is configured to fully encapsulate the main unit within the sheath assembly [Paragraph 0170]; further comprising a light (Fig. 2; 322) for illuminating a target region on the subject’s skin [Paragraph 0418] (Examiner has not addressed the remainder of the claim language as the language was presented in “or” format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a light for illuminating a target region on the subject’s skin, as taught by Ingman, to the needling device of Hoffman in view of Elkins. This would allow for ease of use of the needling device.
Double Patenting
13)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14)	Claims 25, 65, 67-79, and 81-82 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 11-19, 22, and 24 of U.S. Patent No. 11185672, hereinafter ‘672, in view of Elkins. Regarding claim 25, ‘672 claim 1 teaches a needling device, comprising: 
	a sheath assembly comprising a needle array; and
	a main unit comprising a motor for driving the needle array.
	Claim 17 of ‘672 goes on to further recite wherein the needle array comprises a rectangular base and two substantially parallel rows of needles on the rectangular base. 
	‘672 fails to teach wherein the needles of a first row are offset from the needles of a second row so that a needle on the first row is horizontally displaced from two needles on the second row.
	Elkins teaches a needling device (Fig. 1D; 10), comprising:
	a needle array (Fig. 8A; 170), 
	wherein the needle array comprises a rectangular base (Fig. 8A; 52) and two substantially parallel rows of needles (Fig. 8A; 54) on the base (Examiner interprets the substantially parallel rows of needles to be “two” substantially parallel rows of needles, as there are two rows, and the claim does not preclude having more than two substantially parallel rows of needles); wherein the needles of a first row are offset from the needles of a second row so that a needle on the first row is horizontally displaced from two needles on the second row (as shown in Fig. 8A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needles of Hoffman to be aligned such that a first row are offset from then needles of a second row so that a needle on the first row is horizontally displaced from two needles on the second row, as taught by Elkins. Doing so would allow for a specific treatment volume to be produced, as taught by Elkins [Paragraph 0144].
	The remainder of claims 65, 67-79, and 81-82 of the current application align closely or identically with claim language found in claims 1, 2, 6, 11-19, 22, and 24 of ‘672.
Allowable Subject Matter
15)	Claim 69 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and resolution of the double patenting rejection currently pending.
Conclusion
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783